Citation Nr: 1540577	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-08 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for lateral epicondylitis of the right elbow.

2.  Entitlement to service connection for epicondylitis of the left elbow.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and K.R.



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to July 1977, with subsequent service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran and K.R. testified before the undersigned Veterans Law Judge (VLJ) at the RO in April 2012.  A transcript of the hearing has been associated with the record.

In October 2014, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran's currently diagnosed lateral epicondylitis of the right elbow is not related to her military service.

2.  The Veteran's currently diagnosed epicondylitis of the left elbow is not related to her military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lateral epicondylitis of the right elbow have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for epicondylitis of the left elbow have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for right and left elbow disabilities.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in October 2014, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to obtain outstanding service treatment and personnel records, to include Air Force Reserve service records as well as obtain a medical opinion as to the etiology of the Veteran's right and left elbow disabilities.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the AOJ obtained outstanding service treatment and personnel records that included Air Force Reserve service records.  Also, a medical opinion as to the etiology of the Veteran's right and left elbow disabilities was obtained in April 2015 and a report of the opinion was associated with the claims folder.  The Veteran's right and left elbow disability claims were readjudicated via a May 2015 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in August 2006, prior to the initial adjudication of her claims, VA satisfied this duty.  

VA also has a duty to assist a claimant in the development of her claims. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claims.  The pertinent evidence of record includes statements from the Veteran, the Veteran's service treatment records, and post-service private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which she presented oral argument in support of her service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's right and left elbow symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claims, namely evidence pertaining to a relationship between the Veteran's right and left elbow disabilities and the Veteran's military service.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the criteria necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the Veteran was afforded a VA examination for her right and left elbow disabilities in April 2015.  The VA examination report reflects that the examiner interviewed and examined the Veteran, reviewed her past medical history, reviewed her VBMS claims folder, documented her current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Service connection for lateral epicondylitis of the right elbow and epicondylitis of the left elbow

The Veteran contends that she has right and left elbow disabilities related to military service, in particular from a motor vehicle accident in October 1974 as well as from her duties as an avionic inertial and radar navigation systems specialist which required her to lift and install heavy objects.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

With respect to element (1), current disability, the current medical evidence of record documents diagnoses of right and left epicondylitis.  See, e.g., an October 2010 VA examination report.  Element (1) is therefore satisfied as to both claims.  

With respect to Hickson element (2), in-service disease or injury, as discussed above, the Veteran contends that her right and left elbow disabilities are related to an in-service motor vehicle accident as well as performing duties as an avionic inertial and radar navigation systems specialist.  The Board observes that the Veteran's service treatment records are absent complaints of or treatment for right or left elbow disabilities.  However, the Veteran is competent to attest to experiencing injuries to her elbows during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran as a lay person is competent to report the circumstances of these injuries.  The Board has no reason to doubt that the Veteran experienced such injuries during service, and finds her credible with regard to her reported in-service injuries.  In this regard, an October 1974 service treatment records notes the Veteran's motor vehicle accident.  Further, her DD 214 documents her military occupational specialty (MOS) as an avionic inertial and radar navigation systems specialist.  Hickson element (2) is therefore arguably satisfied as to both claims.  

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current epicondylitis of the right and left elbows are related to her military service.

In this regard, the Veteran was provided a VA examination in April 2015.  Notably, the VA examiner considered the Veteran's in-service motor vehicle accident as well as her job in the service.  After examination of the Veteran and consideration of her medical history, the VA examiner diagnosed the Veteran with bilateral epicondylitis and concluded that it is less likely than not that the disabilities were incurred in or caused by military service.  The examiner's rationale for her conclusion was based on her finding that when the Veteran was evaluated for her car accident in 1974, there was no reference to arm injuries or pain.  She further noted a March 1977 service treatment record when the Veteran was treated for intermittent left forearm and left hand paresthesias, and there was no indication of an injury to either elbow from a motor vehicle accident.  Also, at that time, the diagnosis was a "benign exam" based on a normal evaluation.  Moreover, the examiner noted that there were no further evaluations regarding the complaint, and the July 1977 separation examination was absent any arm or elbow symptoms.  The examiner noted that the first appearance of elbow pain and epicondylitis was in October 2002, with right elbow symptoms starting 2 months prior, and a subsequent development of bilateral epicondylitis attributed to a history of heavy lifting when the Veteran was moving her office while working in the private sector as an office manager in 2002-2003.  Although the examiner also noted that it would be mere speculation to conclude that the Veteran's current bilateral elbow disabilities which started in 2002 are related to the motor vehicle accident or her job in service, she qualified her opinion with sufficient rationale, and determined that it is less likely than not that the Veteran's current right and left elbow disabilities are related to military service.  The Board therefore finds that in qualifying her opinion with sufficient rationale, to include review of the Veteran's service treatment records and her medical history, remand is unnecessary for further development.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The April 2015 VA examination report was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology of right or left elbow disabilities for many years after the Veteran's discharge from service.    

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion as to the finding that the right and left elbow disabilities are not related to military service.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of her claims.  She has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that K.R., a friend of the Veteran, presented testimony as to the Veteran's elbow symptomatology at the April 2013 Board hearing.  The Board notes that the Veteran and K.R., while entirely competent to report her symptoms both current and past (including elbow pain), have presented no clinical evidence of a nexus between her right and left elbow disabilities and her military service.  The Board finds that the Veteran and K.R. as lay people are not competent to associate any of her claimed symptoms to her military service.  That is, the Veteran and K.R. are not competent to opine on matters such as the etiology of her current epicondylitis of the right and left elbows.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran or K.R. have the medical training in the field of orthopedics to render medical opinions, the Board must find that their contention with regard to a nexus between the Veteran's epicondylitis of the right and left elbow and military service to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1) (2015) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and K.R. in support of her own claims are not competent evidence of a nexus.

With regard to the Veteran's diagnosed epicondylitis of the right and left elbows, the Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's right and left elbow disabilities are not such a listed disease entity.  Therefore, establishment of service connection on the basis of continuity of symptomatology is not warranted as to these claims.

Accordingly, element (3), nexus, is not met, and the Veteran's claims fail on this basis.  



	(CONTINUED ON NEXT PAGE)


For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for epicondylitis of the right and left elbows.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for lateral epicondylitis of the right elbow is denied.

Entitlement to service connection for epicondylitis of the left elbow is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


